Claim 1 – generate a transient wake input signal generated using power from the fuel cell to wake up the battery gas gauge from a shut-down state
Claim 12 – generating a transient wake input signal using power from the fuel cell;
Claim 16 – and in response to receiving an enable signal, generating a transient wake input signal generated using power from the fuel cell to wake up the battery gas gauge from a shut-down state.
Examiner notes the following reference which is relevant to the amendments: Hess, US 5,315,228 at Fig. 1 and Fig. 2, elements 30, 42, and 34, as well as col. 5, ll. 15-35 “The + 5 V signal is connected to the input of a programmable unijunction transistor (PUJT) circuit 42, 25 which has an output connected to the WAKEUP signal … high pulse on the WAKEUP signal”. Emphasis added. i.e. the battery power (VBATT) supplies a wake-up circuit which asserts a pulse – transient signal giving the claim the BRI – that wakes the charge control/fuel gauge circuit.


/Brian J Corcoran/             Examiner, Art Unit 2187   


/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187